DETAILED ACTION
This office action is in response to applicant’s filing dated December 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
 
Status of Claims
Claim(s) 1-18 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed December 16, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 1; and addition of new claim 18.
Applicants elected without traverse amyotrophic lateral sclerosis as the elected disease species and a formulation species comprising an alkali metal bisulfite, sodium bisulfite and an alkalizing agent, phosphate in the reply filed on January 28, 2020.  The requirement is still deemed proper. 


Priority
The present application is a continuation of PCT/EP2018/051097 filed on January 17, 2018 and claims benefit of foreign priority to EP17151741 filed on January 17, 2017 and PCT/EP2017/067005 and EP17180087 filed July 6, 2017.  The effective filing date of the instant application is January 17, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.
Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-11 and 16-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al (EP 1,714,960 A1, cited in the IDS) in view of Radicut® Injection 30 mg (Mitsubishi Tanabe Pharma Corporation, June 2015, cited in the IDS) and Sato et al (Pharmacology, 2010; 85(2):88-94, cited in the IDS).
Regarding claims 1-7, 16 and 18, Yoshino teaches a medicament for treating amyotrophic lateral sclerosis comprising an active pyrazolone derivative active ingredient (claim 1); wherein the pyrazolone derivative is 3-methyl-1-phenyl-2-pyrazoline-5-on (claim 2), which is equivalent to the instantly claimed edaravone.  Yoshino further teaches the composition can be administered orally or parenterally [0044].  Yoshino teaches the daily dose of the active ingredient is preferably about 15 to 240 mg, more preferably about 30 to 60 mg, and further preferably about 60 mg [0042].  Yoshino teaches additives for preparations which are appropriate for oral administration include excipients such as purified water [0036].  Yoshino teaches in general, when a human body is found to have a disease, appropriate treatments are provided by physicians, an example of such a treatment is medicament therapy [0039]. Thus, Yoshino teaches a method of treating amyotrophic lateral sclerosis comprising orally administering to a human a pharmaceutical composition edaravone.  Yoshino does not claim 1), 40-250 mL (instant claim 5), or 20-150 mL (instant claim 6).  
However, Yoshino does teach (30 mg group) 1 ampule of “Radicut injection 30 mg” (containing 30 mg of edaravone) was administered once daily to 5 patients of ALS  [0051] and (60 mg group) 2 ampules of the aforementioned "Radicut injection 30 mg" was administered daily to 14 patients of ALS [0052].
Radicut teaches each ampoule contains 20 mL of a clear and colorless / aqueous solution, thus 2 ampoules is equivalent to 40 mL.  Radicut teaches each ampoule consists of 30 mg edaravone, 20 mg sodium bisulfite, 10 mg L-cysteine hydrochloride hydrate, 135 mg sodium chloride, sodium hydroxide, and phosphoric acid (page 1, Description).  Radicut teaches inhibition on progression of functional disorder in patients with amyotrophic lateral sclerosis (ALS), the usual adult dosage is two ampoules (60 mg of edaravone) diluted with an appropriate volume of physiological saline (page 1, right, Dosage and Administration).  Radicut further teaches as a general rule, this product should be diluted with physiological saline (if the product is mixed with any infusion fluids including various saccharides, the concentration of edaravone may decrease with time) (page 4, right, 1st paragraph).  Examiner notes that it is well known in the art that physiological saline is a 0.9% sodium chloride in water solution as evidenced by Awad et al (Clinical Nutrition, 2008; 27:179-188).
Sato teaches at present, edaravone is commercially only available in an injectable form; however, it is thought that a route of administration other than by injection is necessary for edaravone to be used in the home to treat disease such as amyotrophic lateral sclerosis (page 89, left, 1st paragraph); when formulations C and D, which contained L-Cys (L-cysteine) and SHS st paragraph); and oral mucosal administration is suggested as novel administration routes for edaravone (page 93, right, last paragraph).   Sodium hydrogen sulfite is equivalent to sodium bisulfite.
As such, since Yoshino teaches a method of treating amyotrophic lateral sclerosis comprising orally or intravenously administering to a human a pharmaceutical composition edaravone, since Radicut teaches a 20 mL aqueous solution comprising 30 mg edaravone, L-cysteine, and sodium bisulfite is suitable for treating ALS; and since Sato teaches a composition comprising edaravone, L-cysteine, and sodium bisulfite that is suitable for oral administration, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition taught by Yoshino in an oral formulation comprising similar volume as taught by Radicut further comprising L-cysteine and sodium bisulfite with an expectation of success, since the prior art establishes that 40 mL is a suitable volume for administration to humans for treating ALS and that compositions comprising similar components can be administered orally or intravenously.

	Regarding the amount of edaravone in instant claims 1-3, 5, 6, and 18, Yoshino and Radicut teaches administration of 2 ampoules of Radicut (60 mg edaravone) for treating ALS, 2 ampoules is equivalent to 40 mL solution comprising 60 mg edaravone, which is equivalent to 1.5 mg/mL edaravone.  The Examiner acknowledges that the amount disclosed by Yoshino and Radicut is slightly higher than 0.3-1 mg/ml of instant claim 5, however the amount is close and 
	
	Regarding the dose of edaravone of instant claims 1 and 4, assuming the average body weight of an adult human is 75 kg, an amount of 60 mg edaravone is equivalent to 0.8 mg/kg.

	Regarding the amount of water of claims 1 and 7, the cited art do not explicitly teach the composition comprises at least 75 wt% water or 85 wt% water.  However, Radicut teaches an aqueous solution comprising edaravone; that the product should be diluted with physiological saline (if the product is mixed with any infusion fluids including various saccharides, the concentration of edaravone may decrease with time).  It is well known in the art that physiological saline is a solution comprising 0.9% sodium chloride and water (i.e. 99.1% water).  It would have been obvious to one of ordinary skill in the art to formulate a composition comprising at least 75 wt% water or 85 wt% water in view of the teachings of Radicut, since Radicut suggests other components other than 0.9% sodium chloride and 99.1% water solution would decrease the concentration of edaravone with time.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of edaravone and water, doses of edaravone, and volume of edaravone taught by the prior art as a starting point for optimizing the amounts, doses, and volumes utilized to formulate an oral composition comprising edaravone and water for use in a method of treating ALS, since amounts, doses and volumes are  result-effective variables, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.")
Taken together, all this would result in the practice of the method of claims 1-7, 16 and 18 with a reasonable expectation of success.


Regarding claims 8 and 9, Radicut teaches a composition comprising  30 mg edaravone and 20 mg sodium bisulfite (page 1, Description).  Assuming the molecular weight of edaravone is 174.2 g/mol and the molecular weight of sodium bisulfite is 104.061 g/mol, and amount of 30 mg edaravone and 20 mg sodium bisulfite would be equivalent to a molar ratio of edaravone and sodium bisulfite of 1:1.1.   

Regarding claim 10, Radicut teaches a composition comprising 30 mg edaravone and 10 mg L-cysteine hydrochloride hydrate, which is equivalent to a weight ratio of L-cysteine ad edaravone of 1:3.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 8-10 with a reasonable expectation of success.
Regarding claim 11, the composition taught by Radicut does not comprise a surfactant.  Thus, it would have been prima facie obvious to one of ordinary skill in the art to formulate the composition comprising the components taught to be suitable for both oral and intravenous compositions in a composition comprising no surfactants, resulting in the practice of the method of claim 11 with a reasonable expectation of success.

Regarding claim 17, Yoshino teaches ALS patients were treated once daily for 14 consecutive days [0051-0052].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to orally administer the edaravone composition once daily for at least 2 weeks in view of the teachings of the prior art, resulting in the practice of the method of claim 17 with a reasonable expectation of success.


Claims 12-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al (EP 1,714,960 A1, cited in the IDS) in view of Radicut® Injection 30 mg (Mitsubishi Tanabe Pharma Corporation, June 2015, cited in the IDS, hereinafter referred to as Radicut®) and Sato et al (Pharmacology, 2010; 85(2):88-94, cited in the IDS) as applied to claims 1-11, 16, and 17 above, and further in view of Chen et al (CN100358520C, translation obtained from Espacenet, April 17, 2020).
Regarding claims 12-14, the combination of Yoshino, Radicut®, and Sato suggests a method of treating ALS comprising administering an oral composition comprising edaravone, L-cysteine, sodium bisulfite and phosphoric acid (see above 103).  The cited art does not teach the method further comprises preparing the liquid pharmaceutical composition prior to administration by mixing a dry particulate edaravone formulation edaravone with aqueous liquid.  
However, as set forth above, the cited art teaches edaravone can be formulated for administration in either an oral or an injectable formulation.  Moreover, Cheng teaches edaravone is difficult to dissolve in water and the dilute aqueous solution is unstable (page 2, 1st paragraph); edaravone was found to be very stable in a solid state (page 2, 4th paragraph); edaravone powder with better storage stability is prepared by introducing a water-soluble filler, edaravone, appropriate amount of antioxidants, and pH adjusting agent (page 3, 2nd paragraph); water-soluble filler includes sodium chloride, (page 3, 3rd paragraph); antioxidants are commonly used antioxidants in medicines and include L-cysteine and sodium sulfite (page 3, 4th paragraph); pH adjusting agent includes phosphoric acid, which reads on elected phosphate (page 4, last paragraph); and freeze-drying is carried out according to conventional freeze-drying process (page 3, last paragraph).  Cheng teaches the lyophilized powder is then reconstituted with a reconstitution solvent including water or 0.9% sodium chloride (page 5, 4th th paragraph).  Thus, Cheng teaches formulating edaravone into a dry particulate formulation which will be reconstituted with an aqueous liquid.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the edaravone in a dry particulate formulation to be reconstituted with an aqueous liquid for use in a method of treating ALS comprising orally administering edaravone in view of the teachings of the prior art, since the prior art teaches edaravone can be formulated in either oral or injectable formulations with similar components (i.e. L-cysteine, sodium bisulfite, and phosphate) and dry particulate formulations of edaravone are more storage stable, resulting in the practice of the method of claim 12-14 with a reasonable expectation of success.

Regarding claim 15, Cheng teaches generally the pH value of the solution is between 3 and 9.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Response to Arguments
Applicant argues:
Central to the present invention is the treatment of disease by orally swallowing (or gastric administration of) a relatively uncomplicated solution of edaravone (i.e., a monophasic aqueous solution of at least 75 wt.% water and edaravone). At the time of invention circa mid- 2017, the notion that such a relatively simple formulation could achieve sufficient oral bioavailability for effective treatment of disease would have struck the ordinarily skilled as improbable.  So while Applicant cannot deny that Yoshino mentions that edaravone may be orally administered, the Office should appreciate that those of skill in the art would have understood the remarks as aspirational thinking, given the following years of reports of poor oral bioavailability data. It may be seductive to conclude that it would have been obvious to simply orally administer RADICUT®, a 30 mg solution for injection, but at the time of the present invention the ordinarily skilled artisan would have understood that oral administration of RADICUT® stood no reasonable likelihood of success.  In fact, 13 years after Yoshino, the same applicant filed US 2020/0268712 to an "oral" formulation of edaravone in the form of dispersed particles with a dispersant and optionally a thickening agent to stabilize the dispersion-again, a formulation that falls outside the claims.  Had it been "obvious" to simply orally administer Yoshino's "intravenous" formulation, as the Examiner has determined, it is inconceivable that Mitsubishi Tanabe Pharma Corp. would have marshalled the resources it did to develop a new and complex formulation where the one in its possession would have "obviously" sufficed.  The conventionally accepted belief in poor oral bioavailability arose from animal studies, which the inventors were the first to discover did not translate to humans. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, Yoshino teaches a method of treating amyotrophic lateral sclerosis comprising orally or intravenously administering to a human a pharmaceutical composition edaravone.  Moreover, Yoshino explicitly teaches when administering the active ingredient, administration routes are not particularly limited; the active ingredient can be orally or parenterally administered [0044]; examples of oral administration can include tablet, capsules, powders, fine granules, granules, solutions, and syrups [0035].  Thus, Yoshino explicitly teaches administration via oral administration.  The Examiner notes that it is not the Examiner’s position that one would simply orally administer the RADICUT®, 30 mg solution for injection.  The teachings of Radicut® are relied upon to establish that it was known in the art to formulate edaravone in the claimed amounts in an aqueous liquid formulation.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of 
	The Examiner notes that it appears that Applicant’s arguments suggest that the teachings of Yoshino lack enablement in view of the teachings of Parikh, which as stated in the remarks, teaches edaravone’s lack of clinical application is due to lack of oral formulations due to poor oral bioavailability and poor solubility, stability, and dissolution have been reported as the reasons for this poor oral bioavailability.  MPEP 2121 states:
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.
In the instant case, Yoshino teaches a method of treating amyotrophic lateral sclerosis comprising orally or intravenously administering to a human a pharmaceutical composition edaravone; and Yoshino explicitly teaches when administering the active ingredient, administration routes are not particularly limited; the active ingredient can be orally or parenterally administered; examples of oral administration can include tablet, capsules, powders, fine granules, granules, solutions, and syrups.  Thus, Yoshino explicitly teaches administration via oral administration.  Thus, the examiner has presumed the disclosure of Yoshino to be operable.  Moreover, before the effective filing date of the instant invention, methods of formulating compounds with poor solubility, stability, and dissolution were well arguendo, that the oral embodiment taught by Yoshino is not operable, MPEP 2121 states:
"Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,966,960. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of treating a neurodegenerative disease or a cerebrovascular disease in a human comprising orally or gastrically administering to the human a monophasic aqueous solution comprising edaravone.  The previously granted claims are 
Response to Arguments
With regard to the double patenting rejection, applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejection is maintained and held in abeyance.  The Examiner notes that the instant rejection is no longer a provisional rejection as the claims of US Patent 10,966,960 B2 have been issued.  In order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent No. 10,966,960 B2.
Conclusion
Claims 1-18 are rejected.
No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628